     Case 3:13-cv-01535-L Document 60 Filed 05/21/19    Page 1 of 2 PageID 18828


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RANDY ETHAN HALPRIN,                     §
                                         §
                 Petitioner,             §
                                         §
v.                                       §   CAUSE NO. 3: 13-cv-1535 L
                                         §
LORIE DAVIS, Director, Texas             §
Department of Criminal Justice,          §   CASE INVOLVING THE DEATH
Correctional Institutions Division,      §   PENALTY
                                         §
                 Respondent.             §




                      PETITION FOR WRIT OF HABEAS CORPUS
                     SUPPORTED BY POINTS AND AUTHORITIES




MAUREEN FRANCO                               PAUL E. MANSUR
Federal Public Defender                      Texas Bar No. 796078
Western District of Texas                    P.O. Box 1300
                                             Denver City, Texas 79323
TIVON SCHARDL                                (806) 592-2797 (tel.)
Chief, Capital Habeas Unit                   (806) 592-9136 (fax)
Florida Bar No. 73016                        paul@paulmansurlaw.com
TIMOTHY GUMKOWSKI
Assistant Federal Defender
Texas Bar No. 24104788
919 Congress Avenue, Suite 950
Austin, Texas 78701
737-207-3007 (tel.)
512-499-1584 (fax)
Tivon_schardl@fd.org
Tim_gumkowski@fd.org                         Counsel for Randy Ethan Halprin
  Case 3:13-cv-01535-L Document 60 Filed 05/21/19    Page 2 of 2 PageID 18829




DATED: May 17, 2019                       Respectfully submitted,



MAUREEN FRANCO                            /s Paul E. Mansur
Federal Public Defender                   PAUL E. MANSUR
Western District of Texas                 Texas Bar No. 796078
                                          P.O. Box 1300
s/ Tivon Schardl                          Denver City, Texas 79323
TIVON SCHARDL                             (806) 592-2797 (tel.)
Chief, Capital Habeas Unit                (806) 592-9136 (fax)
Florida Bar No. 73016                     paul@paulmansurlaw.com
s/ Timothy Gumkowski
TIMOTHY GUMKOWSKI
Assistant Federal Defender
Texas Bar No. 24104788
919 Congress Avenue, Suite 950
Austin, Texas 78701
737-207-3007 (tel.)
512-499-1584 (fax)
Tivon_schardl@fd.org
Tim_gumkowski@fd.org                      Counsel for Randy Ethan Halprin




                                     58
